DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 06/11/2021, the following represents the changes from the previous claims: Claims 1-3, 6, 10, 13, 17, and 19-23 were amended and claims 15, 16, and 18 were canceled. Claims 1-14, 17, and 19-23 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Arnold et al. (US Patent Publication 2006/0081644).  
	a. Regarding claim 1, Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract], comprising receiving selection of a sit training protocol selected by a user affiliated with the animal [teaching the animal to perform particular commands, for example, sit [0014]]; prompting the user to record a first audio clip of the user reciting a voice command associated with a target pose within the sit training protocol, [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; accessing a video feed recorded by an optical sensor during a first training session of the sit training protocol [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]], the optical sensor integrated into the [capture video with depth information including a depth image that may include depth values [0045]]; in the video feed, detecting the animal at a first location within the working field [track 315 the animal to determine the specific position and/or movements of the animal [0058]]; while the animal is detected in the working field, playing back the first audio clip of the voice command via an audio driver integrated into the training apparatus [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; in response to playing back the first audio clip in the video feed, detecting a first pose of the animal; calculating a deviation between the first pose of the animal and the target pose [device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]; data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]], in response to the deviation falling within a threshold deviation playing a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022]]; dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field and dispensing a first unit of a primary reinforcer via dispenser 210 integrated into the training apparatus [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. 
	Hanson does not specifically teach dispensing a first unit of a primary reinforcer via a dispenser toward the defined target location. Arnold teaches dispensing a first unit of a primary reinforcer 202 a-d via dispenser 506 toward the target location [FIG. 3] for the purpose of providing a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet. 

b. Regarding claim 2, Hanson in view of Arnold teaches (references to Hanson) 
the method of Claim 1 wherein detecting the animal at the first location within the working field comprises detecting a dog at the first location in the working field [track 315 the animal to determine the specific position and/or movements of the animal [0058]]. Hanson further teaches accessing a canine anatomical definition [a skeletal model of the animal that may be generated by the data acquisition unit 135 to the computing environment via the communication link. The computing environment may then use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) [0053]] of the target pose comprising a sit pose [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]]; wherein prompting the user to record the first audio clip of the user reciting the voice command associated with the target pose comprises prompting the user to record the first audio clip of the user reciting a sit command associated with the sit pose [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]]; and recording the first audio clip of the user reciting the sit command [audio cues may be pre-recorded by an owner [0021]]; and wherein calculating the deviation between the current first pose of the animal and the target pose comprises calculating the deviation between the current first pose of the dog [track 315 the animal to determine the specific position and/or movements of the animal [0058]; device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]] and the canine anatomical definition of the sit pose [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]].
c. Regarding claim 3, Hanson in view of Arnold teaches (references to Hanson) 
the method of Claim 1 comprising prompting the user to recite the secondary reinforcer comprising praise [the audio projects a complimentary message, such as “good dog.” [0022]] and recording the second audio clip during oral recitation of praise by the user [audio cues may be pre-recorded by an owner [0021]] and wherein playing the second audio clip comprising the secondary reinforcer comprises playing the second audio clip comprising praise [the audio projects a complimentary message, such as “good dog.” [0022]]. 
d. Regarding claim 4, Hanson in view of Arnold teaches (references to Hanson) 
the method of Claim 1 wherein playing back the second audio clip comprises playing back the second audio clip during a first time-interval [the audio projects a complimentary message, such as “good dog.” [0022]] and loading dispenser 210 with the first unit of the primary reinforcer [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]].
Hanson in view of Arnold does not specifically teach loading the dispenser with the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval wherein dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer during a second time interval succeeding the first time-interval. Arnold teaches loading dispenser 406 with the first unit of primary reinforcer 202 a-d concurrently with playing back the second audio clip [the user can push a record button on the dispensing device and speak into a microphone to record a message [0022] during the first time-interval [an audio playback capability to allow for the playback of sound files or recordings [0020]] wherein dispensing the first unit of the primary reinforcer 202 a-d comprises dispensing the first unit of the primary reinforcer during a second time interval succeeding the first time-interval [for the provision of an audible alert to the pet and indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed [0020]] for the purpose of providing a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold to include loading the dispenser with the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval wherein dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer during a second time interval succeeding the first time-interval as taught by Arnold because doing so would have provided a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet.  
e. Regarding claim 5, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 wherein playing back the second audio clip comprises playing back the second audio clip during a first time-interval [the audio projects a complimentary message, such as “good dog.” [0022]].
Hanson in view of Arnold does not specifically teach dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval; and further comprising reloading the dispenser during a second time interval succeeding the first time-interval. Arnold teaches dispensing the first unit of the primary reinforcer 202 a-d comprises dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip [an audio playback capability to allow for the playback of sound files or recordings [0020]] during the first time-interval [for the provision of an audible alert to the pet and indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed [0020]]; and further comprising reloading the dispenser during a second time interval succeeding the first [FIG. 2 illustrates the placement of items 202 a-d between the coils of dispensing screw 206 ready to be dispensed. The items 202 a-d are placed in between the coils of the screw 206 in this illustrated embodiment. Typically, the items will be comprised of toys or treats for the animal. As the screw 206 turns, it pushes the items 202 a-d forward. In FIG. 2, item 202 d will be the next item in the queue to be dispensed during the next rotation of the screw mechanism 206 [0011]] for the purpose of providing a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold to include dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer concurrently with playing back the second audio clip during the first time-interval; and further comprising reloading the dispenser during a second time interval succeeding the first time-interval as taught by Arnold because doing so would have provided a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet.
f. Regarding claim 6, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 further comprising in the video feed [capture video with depth information including a depth image that may include depth values [0045]], detecting a second pose of the animal [device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]; FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]]; calculating a second deviation between the second pose of the animal and the target pose [device 100 may detect the specific position of the animal, for example if the animal is sitting, standing, or laying down [0015]; data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]. Hanson further teaches updating a confidence score for realization of the target pose by the animal in response to the second deviation falling within the desired threshold deviation [device 100 (FIG. 1) may record and log the animal's performance. For example, the device 100 may record the number of times a cue as provided and the number of times the animal successfully performed the given cue. In various embodiments, the device 100 may also record and track the performance of particular cues for progressive training purposes. For example, the animal may be given one or two basic cues when the animal is first introduced to the device 100 and then increase the level of difficulty as the animal shows increased performance. The owner may then be able to access the logged data, by downloading the data or any other suitable method to view the animal's progress [0059]] wherein dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer [the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]] in response to the confidence score exceeding a target score [Positive reinforcement may be provided if the animal performs the given cue correctly [0060]].

4. 	Claims 7, 9, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Trottier et al. (US Patent Publication  2016/0295832).
a. Regarding claim 7, Hanson in view of Trottier teaches (references to Hanson) the method of Claim 21 comprising dispensing the first unit of the primary reinforcer via dispenser 310 integrated into [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. 
Hanson further teaches detecting a current location of the animal in the working field [the device 100 may detect the presence of an animal. For example, in one embodiment, the device 100 may detect that an animal is within a range of distance from the device 100 [0015]], defining a target location for the target pose in the working field based on the current location of the animal [determine the specific position and/or movements of the animal, for example, a sit position, as illustrated in FIG. 4A, [0036]] and wherein dispensing the first unit of the primary reinforcer via the dispenser integrated into the training apparatus comprises dispensing the first unit of the primary reinforcer toward the target location associated with the target pose of the animal [channel 250 directs the treat out of the opening 120 (FIG. 1) [0031]].
b. Regarding claim 9, Hanson in view of Trottier teaches (references to Hanson) the method of Claim 7 comprising prompting the user to select the training protocol from the set of training protocols [such as teaching the animal to perform particular commands, for example, sit, lay down, spin, etc. [0014]]. Hanson further teaches prompting the user to select the training protocol from the set of training protocols comprises the user selecting recording selection of a come training protocol by the user [instruct the animal to perform some command, such as come here [0020]]; wherein detecting the current location of the animal comprises detecting the animal within a first radial zone proximal the training apparatus [the device 100 may detect the presence of an animal. For example, in one embodiment, the device 100 may detect that an animal is within a range of distance from the device 100 [0015]]; wherein defining the target location comprises defining the target location proximal within the first radial zone between the animal and the training apparatus [determine the specific position and/or movements of the animal, for example, a sit position, as illustrated in FIG. 4A, [0036]].
c. Regarding claim 21, Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract] comprising prompting a user affiliated with the animal to select a training protocol from a set of training protocols [such as teaching the animal to perform particular commands, for example, sit, lay down, spin, etc. [0014]]; prompting the user to record a first audio clip of the user reciting a voice command associated with a target pose within the training protocol [audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]; audio cues may be pre-recorded by an owner [0021]]; and during the first training session for the training protocol accessing a video feed recorded by an optical sensor integrated into the training apparatus [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]] and defining a field of view intersecting a working field [capture video with depth information including a depth image that may include depth values [0045]]; at a scheduled start time for the first training session, activating a visual cue at the training apparatus [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]]; in the video feed, detecting absence of the animal in the working field at a first time [perform recognition 305 to determine whether or not the animal is present [0058]]; in the video feed, detecting the animal in the working field at a second time succeeding the first time; in response to detecting the animal within the working field playing back a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022]; and dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]; while the animal is detected in the working field, playing back the first audio clip [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down [0058]]; in response to playing back the first audio clip in the video feed, detecting a first pose of the animal; calculating a deviation between the first pose of the animal and the target pose; and in response to the deviation falling within a threshold deviation  [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]] playing back the second audio clip [the audio projects a complimentary message, such as “good dog.” [0022] and dispensing a first unit of a primary reinforcer into the working field [After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]].
	Hanson does not specifically teach in response to detecting absence of the animal in the working field, playing back an audible cue, via an audio driver integrated into the training apparatus, at a first time. 
Trottier teaches in response to detecting absence of the animal in the working field [sensor is used to detect the animal's presence or absence near the animal interaction device or in relation to another component of the system [0154]], playing back an audible cue, via an audio driver integrated into the training apparatus, at a first time [the stimuli presented could be customized so as to be the sound of a person's speech, for example saying “come here” [0217]] for the purpose of providing an animal interaction device with a sensor to detect the animal's absence which allows the operator to input goals for animal behavior such response to instructions (e.g., “come here”) and provide audio cues as a stimulus to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include in response to detecting absence of the animal in the working field, playing back an audible cue, via an audio driver integrated into the training apparatus, at a first time as taught by Trottier because doing so would have provided an animal interaction device with a sensor to detect the animal's absence which allows the operator to input goals for animal behavior such response to instructions (e.g., “come here”) and provide audio cues as a stimulus to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
[track 315 the animal to determine the specific position and/or movements of the animal [0058]; FIGS. 4A-4C] further comprising accessing a canine anatomical definition of the target pose [a skeletal model of the animal that may be generated by the data acquisition unit 135 to the computing environment via the communication link. The computing environment may then use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) [0053]] comprising a sit pose [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009] device 100 may detect the specific position of the animal, for example if the animal is sitting [0015]]; wherein prompting the user to record the first audio clip comprises prompting the user to recite the voice command comprising a sit command for the sit pose [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]; audio cues may be pre-recorded by an owner [0021]]; and recording the first audio clip of the user reciting the sit command; and wherein calculating the deviation between the first pose of the animal and the target pose comprises calculating the deviation between the first pose of the dog and the canine anatomical definition of the sit pose [use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) in response to cues generated by the interface device 115; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]].
e. Regarding claim 23, Hanson in view of Trottier teaches (references to Hanson) the method of Claim 21 wherein dispensing the primary reinforcer comprises dispensing the primary reinforcer to a target location within the working field [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].
[sensor is used to provide information to the controller about the animal's condition [0099]; camera with advanced software that is able to extract depth information from a 2D video stream [0148]; visual sensors are used to determine the animal's posture or track the location of one of the animal's body parts [0148]], detecting a snooping pose of the animal at a first time [sensor is used to provide information to the controller about the animal's condition [0099]; Animal condition may refer to the posture or change in posture of the animal [0074]; Animal condition may also include inferred affective characteristics, for example: level of arousal or excitement, level of interest [0076]; Animal condition may describable by a commonly recognized behavior; for example: sniffing [0077]]; in the video feed, detecting a chewing pose of the animal at a second time following the first time[sensor is used to provide information to the controller about the animal's condition [0099]; for example, chewing [0077]; the animal's first condition is sensed via one or more sensors; and subsequently the protected food is made available again based upon the animal's second condition, abstract]; interpreting the location of the snooping pose preceding the chewing pose as a landing location of the primary reinforcer; and calibrating the dispenser according to the landing location of the primary reinforcer [the controller will reward the animal by dispensing some food to the animal [0211]; the animal's first condition is sensed via one or more sensors; and subsequently the protected food is made available again based upon the animal's second condition, abstract; the device estimates the location of a particular body part, for instance the animal's nose (see FIG. 19). It then calculates the error between the animal's body part and a target volume in space. If the animal's body part is within the target volume, the device rewards the animal [0223]] for the purpose of providing an animal interaction device which allows access to primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed via one or more visual sensors and subsequently the primary reinforcer is made available based upon the animal's second condition and interpreting the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include in the video feed, detecting a snooping pose of the animal at a first time; in the video feed, detecting a chewing pose of the animal at a second time following the first time; interpreting the location of the snooping pose preceding the chewing pose as a landing location of the primary reinforcer; and calibrating the dispenser according to the landing location of the primary reinforcer as taught by Trottier because doing so would have provided an animal interaction device which allows access to primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed via one or more visual sensors and subsequently the primary reinforcer is made available based upon the animal's second condition and interpreting the location of the first condition preceding the second condition as a landing location of the primary reinforcer and the device rewards the animal by calibrating the dispenser according to the landing location of the primary reinforcer to ensure that the animal associates the reward with a particular desired behavior or conditionso that behavior will increase in frequency in the future relative to other behaviors.
 
5. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Trottier et al. (US Patent Publication  2016/0295832) and Arnold et al. (US Patent Publication 2006/0081644).
a. Regarding claim 8, Hanson in view of Trottier teaches (references to Hanson) the method of Claim 7 comprising prompting the user to select the training protocol from the set of training protocols comprises recording selection of a sit training protocol by the user [such as teaching the animal to perform particular commands, for example, sit, lay down, spin, etc. [0014]]. Hanson does not specifically teach defining the target location comprises defining the target location proximal the feet of the animal. Arnold teaches defining the target location proximal the feet of animal 306 [FIG. 3] for the purpose of providing a training apparatus with a built-in speaker and an audio playback capability to allow for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include defining the target location proximal the feet of the animal as taught by Arnold because doing so would have provided a training apparatus with a built-in speaker and an audio playback capability to allow for the playback of an audio clip of the user reciting a voice command to directly address the pet, encourage the pet, or summon the pet and a dispenser for dispensing a primary reinforcer to pets in a fully automated fashion allowing for the provision of an audible alert to the pet to indicate that a treat has been dispensed, is being dispensed, or is about to be dispensed and therefore does not require the user to be present while the primary reinforcer for the pet is made available to the pet.  

6. 	Claims 10, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Arnold et al. (US Patent Publication 2006/0081644) and Trottier et al. (US Patent Publication  2016/0295832).
a. Regarding claim 10, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 comprises in the video feed [capture video with depth information including a depth image that may include depth values [0045]] detecting a pose of the animal at a first time [track 315 the animal to determine the specific position and/or movements of the animal [0058]]. 
Hanson in view of Arnold does not specifically teach in the video feed detecting a snooping pose of the animal at a first time and in the video feed, detecting a chewing pose of the animal at a second time following the first time; interpreting the location of the snooping pose preceding the chewing pose as a landing location of the primary reinforcer; and calibrating dispenser according to the landing location of the primary reinforcer. 
[sensor is used to provide information to the controller about the animal's condition [0099]; camera with advanced software that is able to extract depth information from a 2D video stream [0148]; visual sensors are used to determine the animal's posture or track the location of one of the animal's body parts [0148]], detecting a snooping pose of the animal at a first time  [sensor is used to provide information to the controller about the animal's condition [0099]; Animal condition may refer to the posture or change in posture of the animal [0074]; Animal condition may also include inferred affective characteristics, for example: level of arousal or excitement, level of interest [0076]; Animal condition may describable by a commonly recognized behavior; for example: sniffing [0077]]; in the video feed, detecting a chewing pose of the animal at a second time following the first time [sensor is used to provide information to the controller about the animal's condition [0099]; for example, chewing [0077]; the animal's first condition is sensed via one or more sensors; and subsequently the protected food is made available again based upon the animal's second condition, abstract] interpreting the location of the snooping pose preceding the chewing pose as a landing location of the primary reinforcer [the device estimates the location of a particular body part, for instance the animal's nose (see FIG. 19). It then calculates the error between the animal's body part and a target volume in space. If the animal's body part is within the target volume, the device rewards the animal [0223]]; and calibrating dispenser according to the landing location of the primary reinforcer [the controller will reward the animal by dispensing some food to the animal [0211]; the animal's first condition is sensed via one or more sensors; and subsequently the protected food is made available again based upon the animal's second condition, abstract; the device estimates the location of a particular body part, for instance the animal's nose (see FIG. 19). It then calculates the error between the animal's body part and a target volume in space. If the animal's body part is within the target volume, the device rewards the animal [0223]] for the purpose of providing an animal interaction device which allows access to primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed via one or more visual sensors and subsequently the primary reinforcer is made available based upon the animal's second condition and interpreting the location of the first condition preceding the second condition as a landing location of the primary reinforcer and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold to include in the video feed detecting a snooping pose of the animal at a first time and in the video feed, detecting a chewing pose of the animal at a second time following the first time; interpreting the location of the snooping pose preceding the chewing pose as a landing location of the primary reinforcer; and calibrating dispenser according to the landing location of the primary reinforcer as taught by Trottier because doing so would have provided an animal interaction device which allows access to primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed via one or more visual sensors and subsequently the primary reinforcer is made available based upon the animal's second condition and interpreting the location of the first condition preceding the second condition as a landing location of the primary reinforcer and the device rewards the animal by calibrating the dispenser according to the landing location of the primary reinforcer to ensure that the animal associates the reward with a particular desired behavior or conditionso that behavior will increase in frequency in the future relative to other behaviors. 
b. Regarding claim 13, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 having the voice command and audio driver integrated into the training apparatus [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]], the video feed [capture video with depth information including a depth image that may include depth values [0045]], and primary reinforcer [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. Hanson further teaches accessing a third audio clip of a second voice reciting the voice command [an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform. In various embodiments, the audio cue may comprise voice commands [0020]]; while the animal is detected in the working field, playing back the third audio clip via the audio driver integrated into the training apparatus; in the video feed, detecting a [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; device 100 may detect and identify if the animal is spinning around or jumping. In various embodiments, the device 100 may detect the specific position of the animal, for example if the animal is sitting, standing, or laying down [0015]]; calculating a second deviation between the second pose of the animal and the target pose [use the skeletal model, depth information, and captured images to recognize the animal's position and movement (i.e. gestures) in response to cues generated by the interface device 115; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; and in response to the second deviation falling within the threshold deviation, withholding a second unit of the primary reinforcer from the animal [Positive reinforcement may be provided if the animal performs the given cue correctly [0060]]. 
c. Regarding claim 14, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 having the first audio clip [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]; audio cues may be pre-recorded by an owner [0021]], the video feed [capture video with depth information including a depth image that may include depth values [0045]], and primary reinforcer [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. Hanson further teaches at a scheduled start time for the first training session activating a visual cue [video and audio cues may be streamed to the interface device 115 via a network. In other embodiments, the video and audio cues may be saved directly to the interface device 115 and accessible by the device 100. In various embodiments, the cues are generated at predetermined times throughout the day [0021]] and in the video feed, detecting absence of the animal in the working field [perform recognition 305 to determine whether or not the animal is present [0058]].
Hanson in view of Arnold does not specifically teach in response to detecting absence of the animal in the working field, playing back the first audio clip at a first time; in the video feed, detecting the 
Trottier teaches in response to detecting absence of the animal in the working field [sensor is used to detect the animal's presence or absence near the animal interaction device or in relation to another component of the system [0154]], playing back the first audio clip at a first time [the stimuli presented could be customized so as to be the sound of a person's speech, for example saying “come here” [0217]]; in the video feed, detecting the animal in the working field at a second time succeeding the first time and in response to detecting the animal in the working field playing back the second audio clip [(e.g. “good dog!”) [0146]]; and dispensing an initial unit of the primary reinforcer [then dispensing and making accessible food [0217]]; and wherein the dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer at a third time succeeding the second time for the purpose of providing an animal interaction device with a sensor to detect the animal's absence which allows the operator to input goals for animal behavior such response to instructions (e.g., “come here”) and provide audio cues as a stimulus to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold to include in response to detecting absence of the animal in the working field, playing back the first audio clip at a first time; in the video feed, detecting the animal in the working field at a second time succeeding the first time; and in response to detecting the animal in the working field playing back the second audio clip; and dispensing an initial unit of the primary reinforcer; and wherein the dispensing the first unit of the primary reinforcer comprises dispensing the first unit of the primary reinforcer at a third time succeeding the second time as taught by Trottier because doing so would have provided an animal interaction device with a sensor to detect the animal's absence which allows the operator to input goals for animal behavior such response to instructions (e.g., “come here”) and provide audio cues as a stimulus to ensure that the animal .  

7. 	Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Arnold et al. (US Patent Publication 2006/0081644), Trottier et al. (US Patent Publication  2016/0295832), and Crist et al. (US Patent Publication 2005/0145197).
a. Regarding claim 11, Hanson in view of Arnold teaches (references to Hanson) the method of Claim 1 comprises during a first segment of a second training session, recording a first audio signal via a microphone integrated into the training apparatus [the microphone 235 is configured to detect the bark of an animal [0035]]; during a second segment of the second training session succeeding the first segment playing back the second audio clip [the audio projects a complimentary message, such as “good dog.” [0022]]; and dispensing a second unit of the primary reinforcer via the dispenser [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]].
Hanson in view of Arnold does not specifically teach during a second segment of the second training session succeeding the first segment recording a second audio signal via the microphone. Trottier teaches during a second segment of the second training session succeeding the first segment recording a second audio signal via the microphone [one or more microphones are used to sense dog barking [0144]; vocalizations or audible behaviors, for example: barking [0077]] for the purpose of providing an animal interaction device which allows access to primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed via microphone and subsequently the primary reinforcer is made available based upon the animal's second condition and the device rewards the animal to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold to include during a second segment of the second training session succeeding the first segment recording a second audio signal via the microphone as taught by Trottier because doing so would have provided an animal interaction device 
Hanson in view of Arnold and Trottier does not specifically teach calculating a first frequency of animal vocalizations in the first audio signal; storing the first frequency of the animal vocalization as a first baseline frequency; calculating a second frequency of animal vocalizations in the second audio signal; and in response to the second frequency of the animal vocalization falling below a fraction of the baseline frequency and storing the second frequency of the animal vocalization as a second baseline frequency. Crist teaches calculating a first frequency of animal vocalizations in the first audio signal [electronically converting vocalizing sounds from the dog into a sequence of corresponding signals representing the frequencies of the vocalizing sounds, claim 1]; storing the first frequency of the animal vocalization as a first baseline frequency [a capture and compare program to determine if the vocalization by the dog constitutes a “valid” bark. To accomplish this, the controller generates a frequency spectrum of the signals and compares it with a predetermined frequency spectrum to determine if the signals represent a “valid” bark [0014]]; calculating a second frequency of animal vocalizations in the second audio signal; and in response to the second frequency of the animal vocalization falling below a fraction of the baseline frequency and storing the second frequency of the animal vocalization as a second baseline frequency [For each complete bark signal/sound captured, the counter totals are compared to predetermined threshold levels for each corresponding bucket, respectively in order to determine whether the bark/sound constitutes a “valid” bark [0028]] for the purpose of providing for electronically converting vocalizing by a dog into a sequence of signals representing frequencies of the vocalizing and determine whether barking sounds constitute a valid bark by comparing the frequency spectrum to a predetermined valid bark frequency spectrum in order to provide more accurate bark detection that has previously been achieved to control vocalizing by the dog.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold and Trottier to include electronically converting vocalizing by a dog into a sequence of signals representing frequencies of the vocalizing and determine whether barking sounds constitute a valid bark by comparing the frequency spectrum to a predetermined valid bark frequency spectrum in order to provide more accurate bark detection that has previously been achieved to control vocalizing by the dog.
b. Regarding claim 12, Hanson in view of Arnold, Trottier, and Crist teaches (references to Hanson) the method of Claim 11 having the sit training protocol [teaching the animal to perform particular commands, for example, sit [0014]]. Hanson in view of Arnold, Trottier, and Crist does not specifically teach prompting the user to define a primary engagement location for the training apparatus; associating the sit training protocol with the primary engagement location for the training apparatus; prompting the user to place the training apparatus near the primary engagement location during the first training session, prompting the user to define a second training area associated with the animal vocalization and prompting the user to place the training apparatus near the second training area during the second training session. 
Trottier teaches prompting the user to define a primary engagement location for the training apparatus [the animal can be trained to position one of its body parts within a particular volume of space visible to a 3D camera [0223]; the system could recognize the posture for “sitting” and provide a real-time feedback signal that communicated to the animal how close the animal was to sitting down. By tracking particular animal body parts with a visual sensor, the system can provide real-time feedback that communicates to the animal where in space it should move this body part [0148]]; associating the sit training protocol with the primary engagement location for the training apparatus; prompting the user to place the training apparatus near the primary engagement location during the first training session [the animal can be trained to position one of its body parts within a particular volume of space visible to a 3D camera [0223]] prompting the user to define a second training area associated with the animal [multiple microphones are provided in order to determine the location of sounds in the environment of the system. In one example, the system uses the difference in sound arrival times to determine the source direction of the sound. With two microphones, the location of the sound can be identified two dimensions (along a plane projecting from the microphone array) [0142]; one or more microphones are used to sense dog barking [0146]]; and prompting the user to place the training apparatus near the second training area [along a plane projecting from the microphone array) [0142]] during the second training session for the purpose of providing an animal interaction device which allows access to a primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed at a primary engagement location visible to a 3D camera and the animal's second condition is sensed at a second training area along a plane projecting from the microphone array and the device rewards the animal to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson in view of Arnold, Trottier, and Crist to include prompting the user to define a primary engagement location for the training apparatus; associating the sit training protocol with the primary engagement location for the training apparatus; prompting the user to place the training apparatus near the primary engagement location during the first training session, prompting the user to define a second training area associated with the animal vocalization and prompting the user to place the training apparatus near the second training area during the second training session as taught by Trottier because doing so would have provided an animal interaction device which allows access to a primary reinforcer dependent upon the animal's condition such that an animal's first condition is sensed at a primary engagement location visible to a 3D camera and the animal's second condition is sensed at a second training area along a plane projecting from the microphone array and the device rewards the animal to ensure that the animal associates the reward with a particular desired behavior or condition so that behavior will increase in frequency in the future relative to other behaviors.
8. 	Claim 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanson (US Patent Publication 2016/0316716) in view of Venkat et al. (US Patent Publication 2019/0174718).
	a. Regarding claim 17, Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract], comprising accessing a video feed recorded by an optical sensor during a first training session, the optical sensor integrated into the training apparatus and defining a field of view intersecting a working field [capture video with depth information including a depth image that may include depth values [0045]]; in the video feed, detecting the animal within the working field, in response to detecting the animal in the working field, activating a visual cue associated with a target pose of the animal [device 115 may produce a cue, via the screen and/or speaker, for the animal, where the cue provides the animal with a command. For example, the interface device 115 may display a video using hand gestures (i.e. sign language) to instruct the animal to perform some command, such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; in response to activating the visual cue in the video feed, detecting a first pose of the animal at a first time [displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal [0058]]; in response to the first pose anticipating the target pose, outputting an audible cue associated with the target pose [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; in the video feed, detecting a second pose of the animal at a second time succeeding the first time; calculating a first deviation between the second pose of the animal and the target pose; and in response to the first deviation falling within a threshold deviation [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]], dispensing a first unit of a primary 310 integrated into the training apparatus [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. 
	Hanson does not specifically teach outputting an audible cue associated with the target pose as the animal transitions from the first pose into the target pose. Venkat teaches outputting an audible cue associated with the target pose as the animal transitions from the first pose into the target pose [the device 10 may be configured to dispense food and make an announcement say a voice clip is played indicating food is being served when the device 10 detects that the pet P changed the posture to sitting posture. The above process is repeated until the pre-determined time the device 10 is configured. Similarly, the device 10 may be configured to recognize postures as may be defined at the beginning and upon detecting change in posture, the device 10 may dispense food, or make an announcement or perform both [0030]] for the purpose of providing for training pets with behavioral commands based on camera data and machine learning techniques by playing a voice clip announcement at the beginning and upon detecting change in posture of the pet in response to the announcement to learn the behaviour of the pet in response to the pre-determined instructions to enrich the pets, keep them motivated and self-trained.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hanson to include outputting an audible cue associated with the target pose as the animal transitions from the first pose into the target pose as taught by Venkat because doing so would have provided for training pets with behavioral commands based on camera data and machine learning techniques by playing a voice clip announcement at the beginning and upon detecting change in posture of the pet in response to the announcement to learn the behaviour of the pet in response to the pre-determined instructions to enrich the pets, keep them motivated and self-trained. 
	b. Regarding claim 19, Hanson in view of Venkat teaches (references to Hanson) the method of [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; the device 100 may detect the specific position of the animal, for example if the animal is sitting, standing, or laying down [0015]] calculating a second deviation between the third pose of the animal and the target pose [The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; in response to the second deviation falling outside of the threshold deviation outputting the audible cue [device 115 may also emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; and initiating a timer for a fixed interval [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]]; in the video feed, detecting a fourth pose of the animal at a fourth time succeeding the third time [device 100 may detect and identify if the animal is spinning around or jumping [0015]]; calculating a third deviation between the fourth pose of the animal and the target pose [The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; and in response to the third deviation falling within the threshold deviation prior to expiration of the timer dispensing a second unit of the primary reinforcer [interface device 115 may provide a cue 310, such as displaying a video and/or audio cue, to instruct the animal to perform some command, such as sit or lay down. After the cue is presented to the animal, the device 100 may then analyze data from the data acquisition unit 135 and track 315 the animal to determine the specific position and/or movements of the animal. If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].
 further comprising prompting a user to record a first audio clip of the user reciting a voice command associated with the target pose [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]], the user affiliated with the animal [audio cues may be pre-recorded by an owner [0021]]; and succeeding dispensation of the second unit of the primary reinforcer [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]] reducing the fixed interval to a target interval [cues are generated at predetermined times throughout the day [0021]; the present technology may employ various timing devices [0013]]; while the animal is detected in the working field, playing back the first audio clip via an audio driver integrated into the training apparatus [emit an audio cue, via the speaker, to instruct the animal to perform a command such as come here, sit, lay down, spin, speak (bark), or any other command that a user wishes the animal to perform [0020]]; in the video feed, detecting a fifth pose of the animal at a fifth time succeeding the fourth time [FIGS. 4A-4C representatively illustrate various detectable positions and movements in accordance with an embodiment of the present technology [0009]; the device 100 may detect the specific position of the animal, for example if the animal is sitting, standing, or laying down [0015]; device 100 may detect and identify if the animal is spinning around or jumping [0015]]; calculating a fourth deviation between the fifth pose of the animal and the target pose[The data captured by the cameras and device in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture recognizer engine to identify when the animal (as represented by the skeletal) model) has performed one or more gestures [0053]]; and in response to the fourth deviation falling within the threshold deviation playing back a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022]]; and dispensing a fourth unit of the primary reinforcer [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]].

Response to Arguments
9.	Applicant’s arguments from the response filed on 06/11/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 06/11/2021, see pages 16-17, with respect to the rejection of claim 17 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Venkat et al. (US Patent Publication 2019/0174718).
b. Applicants arguments in the reply filed on 06/11/2021, see pages 18-22, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Examiner has therefore looked to Arnold to find the limitation of “defining a target location” of Claim 1. In particular, the Examiner has looked to FIG. 3 of Arnold to find this limitation. While FIG. 3 of Arnold illustrates a trajectory of a treat or a toy dispensed to a pet from a dispensing device sitting atop a counter top, FIG. 3 of Arnold and the rest of Arnold does not teach, suggest, or motivate the limitation of “defining a target location for dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field” of amended Claim 1.
Examiner respectfully disagrees. Hanson teaches dispensation of a primary reinforcer based on the target pose and the first location of the animal in the working field and dispensing a first unit of a primary reinforcer via dispenser 210 integrated into the training apparatus [device 100 may comprise a treat dispenser 210 to provide positive reinforcement [0028]]. Arnold teaches dispensing a first unit of a primary reinforcer 202 a-d via dispenser 506 toward the defined target location [FIG. 3]. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125 I. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
c. Applicants arguments in the reply filed on 06/11/2021, see pages 22-25, with respect to the rejection of claim 21 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Hanson describes outputting positive reinforcements (e.g., a treat or complimentary message) only when the animal performs a particular instructed cue (e.g., “sit” or “lay down”). Further, Hanson describes beginning “a new activation” if the animal does not perform the instructed cue, therefore withholding positive reinforcement from the animal. However, Hanson is clearly silent to “playing back a second audio clip comprising a secondary reinforcer... and dispensing an initial unit of a primary reinforcer into the working field” after detection of the animal within the working field.
Examiner respectfully disagrees. Hanson teaches a method for autonomously training an animal with a training apparatus [provides automated training by displaying videos and/or projecting audio via the interface device, abstract] comprising in response to detecting the animal within the working field playing back a second audio clip comprising a secondary reinforcer [the audio projects a complimentary message, such as “good dog.” [0022] and dispensing an initial unit of a primary reinforcer into the working field via a dispenser integrated into the training apparatus [If the animal performs the instructed cue 325, the animal may receive some form of positive reinforcement 330, such as a treat via the treat dispenser 310 [0058]]. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643